UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6052


JOSE MARIN,

                  Petitioner – Appellant,

             v.

JOHN R. OWEN, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cv-01644-TLW)


Submitted:    July 7, 2009                  Decided:   July 21, 2009


Before TRAXLER, Chief Judge, and NIEMEYER and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Jose Marin, Appellant Pro Se. Barbara Murcier Bowens, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jose Marin, a federal prisoner, appeals the district

court’s    order   accepting      the   recommendation       of   the   magistrate

judge     and   denying    relief   on     his   28    U.S.C.     §   2241    (2006)

petition.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.         Marin v. Owen, No. 4:08-cv-01644-TLW (D.S.C.

Dec. 12, 2008).         Although we grant Marin’s motion to amend his

informal brief, we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court     and   argument     would    not   aid   the   decisional

process.

                                                                             AFFIRMED




                                         2